Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election with traverse of Group I in the reply filed on December 1, 2020 is acknowledged. Applicant’s traversal is on the ground that Groups I-IV are inter-related (part of one and the same invention), and thus, would not be unduly burdensome.  This is not found persuasive because Groups I-IV are separate and patentably distinct because there is no patentable co-action among them.  Hence, Applicant’s inventions are distinct and have acquired a separate status in the art due to their recognized divergent subject matter and different classification.  Additionally, because each group has different subclasses, it would constitute a burden on the Examiner to search all subclasses.  Further, different fields of search would be required in the non-patent literature. 
 Thus, a search of the four groups would impose an undue burden upon the Examiner.  Therefore, the restriction for examination purposes as indicated is proper.  The requirement is still deemed proper and is therefore made FINAL.
Groups II-IV are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking.
Applicant reserved the right to file a divisional application to the non-elected subject matter.


    PNG
    media_image1.png
    284
    564
    media_image1.png
    Greyscale
,
is contained herein.
Allowable Subject Matter
Claims 1-4, 9-13 and 20-25 are allowed. The compounds, compositions and methods of Group I were not found to be obvious or anticipated by the prior art of record.  The prior art does not teach or suggest the methods, compositions and compounds substituted in the manner claimed by the Applicant. Therefore, these claims will be allowed if amended in accordance with Group I.
Conclusion
	Claims 1-4, 9-13 and 20-41 are pending. Claims 1-4, 9-13 and 2-25 (Group I) are allowed. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL V WARD/Primary Examiner, Art Unit 1624